DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
ascertaining a material at a location processed by the tool with the aid of a material detector; and introducing the fine-grain particles at the location processed by the tool when the material detector ascertains an iron-containing material
a controller closing the dispenser in response to the material ascertained by the material detector when the material detector ascertains a mineral material and causing the dispenser to output the fine-grain particles when the material detector ascertains an iron-containing material
Of the prior art Nishikawa et al. (PG Pub 2009/0148248 A1), Bonger-Ambrosius et al. (US Patent 6,640,205 B2) and Wilson et al. (US Patent 6,637,522 B2) are deemed to be the most relevant.  Nishikawa discloses a typical drill/chiseling tool that has a method of removing dust and debris from the tool area with air that recirculates back to the tool area.  However, there is no “”introduction of fine-grain particles into the tool 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See Notice of References Cited.  The prior art of most note is detailed above in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731